          Case 1:17-cv-00080-SPW Document 99 Filed 11/16/20 Page 1 of 2




                  IN THE UNITED STATES DISTPaCT COURT
                       FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION




  WILDEARTH GUARDIANS and
  MONTANA ENVIRONMENTAL                            CV 17-80-BLG-SPW
 INFORMATION CENTER,

                       Plaintiffs,                  ORDER


  vs.



 DAVID BERNHARDT,in his official
  capacity of Secretary ofthe Interior, et
  al..

                       Defendants,
    and


  SPRING CREEK COAL,LLC,


                       Intervenor.




         Before the Court is Navajo Transitional Energy Company's("Navajo")

Motion to Intervene(Doc. 97), filed on September 21, 2020. Navajo's Motion

indicates that all parties were contacted regarding the motion to intervene.

Plaintiffs take no position on the motion. Spring Creek Coal does not oppose the

motion, and counsel for the federal defendants submitted no response.(Doc.97 at

2). Therefore, upon Navajo's Motion and for good cause being shown.

                                             1
Case 1:17-cv-00080-SPW Document 99 Filed 11/16/20 Page 2 of 2
